Citation Nr: 1444980	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-22 234	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for depressive disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 50 percent for the PTSD on an 
extra-schedular basis, including entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to November 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), including at the outset a September 2011 decision that, in pertinent part, denied his claim of entitlement to service connection for depressive disorder.

In a December 2012 decision and remand since issued, the Board also denied his claims of entitlement to service connection for sleep and depressive disorders, both also claimed as secondary to his service-connected PTSD.  The claims for a rating higher than 50 percent for the PTSD, including on an extra-schedular basis, and for a TDIU, instead were remanded for further development and consideration.

Meanwhile, the Veteran appealed the Board's December 2012 decision denying his claim for service connection for depressive disorder to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In July 2013, his representative and VA's General Counsel filed a Joint Motion for Remand (JMR), asking the Court to vacate the Board's decision denying this claim and to remand this claim to the Board for action consistent with the terms of the JMR.  The Veteran did not challenge the Board's denial of his claim of entitlement to service connection for a sleep disorder and entitlement to a rating higher than 50 percent for his PTSD on a schedular basis.  The Court also left undisturbed the portion of the Board's December 2012 decision that had remanded, rather than decided, the claims of entitlement to a rating higher than 50 percent for the PTSD on an extra-schedular basis and entitlement to a TDIU, also including on an extra-schedular basis.  The grounds for the Court's Order granting the JMR regarding the issue of entitlement to service connection for the depressive disorder was VA's failure to obtain a medical opinion adequately addressing whether the Veteran's service-connected PTSD had caused or is aggravating his claimed depressive disorder.

So, in February 2014, the Board in turn remanded this claim for service connection for a depressive disorder, including as secondary to the service-connected PTSD, for another VA compensation examination and this necessary additional medical comment regarding this purported relationship between these two mental disorders.

The claim of entitlement to a rating higher than 50 percent for the PTSD on an extra-schedular basis, including entitlement to an extra-schedular TDIU, is being addressed in the REMAND portion of this decision below.  Since they require still further development, these other claims are being REMANDED to the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and readjudicating the claim of entitlement to service connection for the depressive disorder, including on the premise that it is secondary to the 
service-connected PTSD.


FINDING OF FACT

The Veteran's depressive disorder is not shown to be the result or consequence of his military service, including proximately due to, the result of, or aggravated by a service-connected disability - in particular his PTSD.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the depressive disorder, either as directly or presumptively related to his service or as secondary to a service-connected disability - namely, his PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

He was provided this required notice and information in a May 2011 letter, prior to initially adjudicating this claim in the September 2011 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist this claimant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and identified post-service treatment records have been obtained and associated with his claims file for consideration.  Indeed, in compliance with a Court-granted JMR, this claim was previously remanded in February 2014 to obtain a necessary VA medical opinion, which was obtained in July 2014 and is responsive to the determinative issues.  Therefore, there has been compliance with the remand directives, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The July 2014 examination, in combination with the reports of prior December 2008, July 2010, December 2010, and May 2011 examinations and resultant opinions, adequately addresses the nature and etiology 

of the claimed disability and its purported relationship with the Veteran's military service, including by way of his service-connected PTSD.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible, so probative, evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Certain disorders, including psychoses, also may be presumed to have been incurred in service if it manifested to a compensable degree (meaning at least to 10-percent disabling) within the initial year after service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  What constitutes a psychosis, in turn, is defined by 38 C.F.R. § 3.384.  Depressive disorder, in a general sense, is not considered a psychosis, therefore not entitled to this presumption.

Service connection also is permissible on a secondary basis, however, for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disability with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).


The Veteran contends that his depressive disorder is either directly related to his service or alternatively is secondary to his service-connected PTSD.  His STRs are unremarkable for complaints of depression, and in November 1969 he specifically denied experiencing depression on his Report of Medical History as part of his military separation examination.

A review of his post-service private treatment records reflects that he first sought mental health treatment in May 2003, so some 34 years later.  The examiner noted the Veteran appeared very depressed and anxious; his mood and affect were depressed, and depression was noted in his general manner of communicating.  A diagnosis of depressive disorder, along with PTSD and anxiety disorder, was made, although the examiner did not provide an opinion as to the etiology of these diagnoses, including insofar as whether the Veteran's depressive disorder was the result of his military service.  He continued to receive treatment for his depression, although treatment notes from December 2007 show that it was stable and that he no longer took anti-depressant medications.

He had a VA psychiatric examination in January 2008.  He reported suffering from depression for years without treatment.  He was diagnosed with chronic major depression, as well as PTSD.  The examiner noted the two disorders were independent of one another, though shared common symptoms.  No opinion was provided regarding the etiology of the depression.

The Veteran had another VA psychiatric examination in January 2010, during which he reported being depressed with periods of suicidal ideation.  He was again diagnosed with chronic major depressive disorder, along with the PTSD, and the examiner again noted that, while the two disorders had common symptoms, they were independent of each other.


During a December 2010 VA psychiatric examination, the Veteran reported feeling depressed nearly all day, every day.  The examiner observed the Veteran's affect was blunted and appeared depressive in nature.  During a later May 2011 VA examination, the examiner confirmed the diagnosis of chronic major depressive disorder.  But the examiner reiterated the prior examiners' beliefs that the Veteran's major depressive disorder was not caused or aggravated by his PTSD.  In providing this opinion, the examiner explained there was insufficient evidence documenting historically that the major depressive disorder was secondary to the PTSD.

The Veteran as mentioned most recently had a VA examination for his depression in July 2014 as a direct result of the Court-granted JMR and, in turn, the Board's consequent pass-through remand of this claim.  This additional VA examiner diagnosed PTSD and alcohol use disorder and noted that, while the Veteran also previously had been diagnosed with depressive disorder and anxiety disorder, at the time of the current mental status evaluation he did not meet the criteria for either diagnosis separate from his PTSD symptomatology.  However, the examiner also noted in any event that it is unlikely the Veteran's alleged depressive disorder (so even when he had or has it) is proximately due to, the result of, or aggravated by his service-connected PTSD.  In providing the required explanatory rationale, this examiner noted there was no evidence the Veteran was treated for depression during his military service, he did not report depressive symptoms during the examination, and depression is part of the usual symptomatology of PTSD, as opposed to being caused or aggravated by PTSD.

Based on the opinions of the VA examiners, especially in combination, the Board finds that the overall weight of the evidence is against granting service connection additionally for a depressive disorder, including as secondary to the already 
service-connected PTSD.  The May 2011 and July 2014 VA examiners specifically concluded this was not the case.  There is no competent and credible medical opinion refuting this conclusion or otherwise relating the Veteran's depressive disorder to his military service - except in the sense that his depression is a symptom of his PTSD, not instead a separately ratable disability for VA compensation purposes, at least in this specific instance.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  He is already being compensated for his PTSD, indeed, still has a pending claim on appeal concerning the rating for this service-connected disability, albeit on an extra-schedular rather than regular schedular basis.  So his disability rating reflects the extent of his associated symptoms, thus, including his depression.  Moreover, all mental disorders, excluding eating disorders, are rated using the same criteria of a General Rating Formula.  38 C.F.R. § 4.125-4.130.  Therefore, to twice compensate him for this very same symptom (of depression), under the guise that it is a separately ratable disability, would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14.

The Board has considered his lay statements made in support of his claim, including his assertions that his depressive disorder is attributable to his service-connected PTSD.  But he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation or aggravation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his depressive disorder and whether it was caused or aggravated by his service or a service-connected disability, namely, his PTSD, this falls outside the realm or purview of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a depressive disorder, including as secondary to the service-connected PTSD, resultantly must be denied.


ORDER

The claim of entitlement to service connection for depressive disorder, including as secondary to the service-connected PTSD, is again denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claim in this appeal, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In December 2012, the Board remanded the claim of entitlement to a rating higher than 50 percent for the PTSD on an extra-schedular basis, to include entitlement to an extra-schedular TDIU, for further development and consideration.  As noted in that prior remand, the Board is precluded by regulation from assigning an 
extra-schedular rating in the first instance, having instead to refer the matter to the VA Director of the Compensation and Pension Service or other appropriate official.  See Barringer v. Peake, 22 Vet. App. 242 (2008); 38 C.F.R. § 3.321(b).  Only after the Director has determined whether an extra-schedular evaluation is warranted does the Board then have jurisdiction to decide the merits of the claim.

To this end, a September 2014 letter was sent to the Director to address entitlement to an extra-schedular rating for the PTSD and extra-schedular TDIU.  A response has not yet been associated with the Veteran's claims file, so the Board in turn cannot determine the ruling that was made (assuming one has been made or will be).  Therefore, this claim again must be remanded to ensure the Director's response, whatever it may be, is associated with the claims file and/or for re-referral for the Director's consideration of the claim.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Associate with the claims file the VA Director of the Compensation and Pension Service's response to the September 2014 letter regarding the Veteran's claimed entitlement to a rating higher than 50 percent for his PTSD on an extra-schedular basis and his entitlement to an extra-schedular TDIU.

2.  If necessary, re-send this case to the Director of the Compensation and Pension Service or other appropriate authority for a determination of whether the Veteran is entitled to rating higher than 50 percent for his PTSD on an extra-schedular basis and/or TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

3.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


